Case 1:13-cv-07773-NLH-AMD Document 137 Filed 08/10/20 Page 1 of 2 PageID: 1193



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




     ESTATE OF JAMES A. RUSSICK,           1:13-cv-07773-NLH-AMD
     GAIL RUSSICK, EXECUTRIX, GAIL
     RUSSICK, INDIVIDUALLY,                ORDER

                    Plaintiffs,

           v.

     TOM KOENIG and ANNA MARIE
     KOENIG, JOINTLY, SEVERALLY
     AND IN THE ALTERNATIVE,

                    Defendants.

     TOM KOENIG,
                    Cross-Claim
                    Plaintiff,

           v.

     ANNA MARIE KOENIG,

                     Cross-Claim
                     Defendant.


       For the reasons expressed in the Court’s Opinion filed

 today,

       IT IS on this    10th     day of    August     , 2020

       ORDERED that the Revised MOTION for Default Judgment by TOM

 KOENIG [130] be, and the same hereby is, DENIED WITHOUT

 PREJUDICE, and Tom Koenig will be afforded one final opportunity

 to renew a motion for default judgment consistent with this

 Opinion and Order within 30 days; and it is further
Case 1:13-cv-07773-NLH-AMD Document 137 Filed 08/10/20 Page 2 of 2 PageID: 1194



       ORDERED that if the motion is not renewed within 30 days

 the Court will issue an Order to Show Cause as to why Tom

 Koenig’s cross-claim should not be dismissed.



                                             s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       2
